UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


REGINALD D. EVANS,                     
                Plaintiff-Appellant,
                 v.
                                                 No. 00-2266
LOUIS CALDERA, Secretary of the
United States Army,
                Defendant-Appellee.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
           Joseph F. Anderson, Jr., Chief District Judge;
               Joseph B. McCrorey, Magistrate Judge.
                        (CA-99-865-3-17-BC)

                      Submitted: April 30, 2001

                       Decided: June 11, 2001

    Before WIDENER, WILKINS, and MOTZ, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Reginald D. Evans, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.
2                          EVANS v. CALDERA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Reginald D. Evans appeals the magistrate judge’s* order granting
summary judgment to Defendant in this employment discrimination
action. For the reasons set forth below, we vacate and remand for fur-
ther proceedings.

   A review of the record discloses that both Evans and Defendant
moved for summary judgment, and that Defendant submitted deposi-
tions, affidavits, and other materials in support of his motion. The
magistrate judge granted summary judgment to Defendant, but did not
provide Evans with the notice required by Roseboro v. Garrison, 528
F.2d 309, 310 (4th Cir. 1975). Roseboro prohibits the entry of sum-
mary judgment based on a pro se party’s failure to submit affidavits
supporting his allegations unless such party is given a reasonable
opportunity to file counter-affidavits or other appropriate materials
and is informed that failure to file such a response may result in dis-
missal of the action. Id.

   Although Evans responded to Defendant’s summary judgment
motion, he did not submit any affidavits in support of his claims. The
magistrate judge granted Defendant’s motion for summary judgment,
in part, based on Evans’ failure to produce such supporting evidence.
On this record, we cannot find that the magistrate judge’s failure to
provide Roseboro notice was harmless error. See Fed. R. Civ. P. 61;
Fed. R. Civ. P. 56(e). We therefore vacate the magistrate judge’s
order granting summary judgment to Defendant and remand this case
with instructions to provide Evans with the notice and opportunity to
respond required by Roseboro.

  *The parties consented to the jurisdiction of a United States magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994), and Fed. R. Civ. P. 73.
                         EVANS v. CALDERA                          3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process. The reason for remand
is entirely procedural and is unrelated to the merits of the case.

                                      VACATED AND REMANDED